Order denying plaintiff’s motion to strike out defendant’s answer and for judgment reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The affidavit of defendant does not present any defense to the action. On the contrary, the indebtedness is conceded. Nor is any issue of fact raised by defendant’s affidavit as to the amount of credits upon such indebtedness. The only defense contained in the answer is a denial, and this does not present any issue as to the amount of credits to which defendant might have been entitled. Kelly, P. J., Rich, Manning, Young and Kapper, JJ., concur.